                                       UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                    Plaintiff,                              Case   No. 19-CR-02
    VS.


ALEXANDER P. BEBRIS,

                                    Defendant.




     DEFENDANT'S REPLY BRIEF REGARDING HIS MOTION TO SUPPRESS



          Alexander P. Bebris, by and through his attorneys Gimbel, Reilly, Guerin & Brown

LLP, submits the following reply brief in support of his motion to suppress evidence and

statements, pursuant to the Fourth, Fifth and Sixth Amendments of the United States

Constitution, Katz a, 1J.5,,389 U.S. 347,88 S.Ct. 507 (1967), and Skinner a. Railway Labor

Exe cutia   e   s'   Ass'   n, 489 U.S. 602, 1.09 S.Ct. 1402   (1   989).

                                                    ARGUMENT

          The government contends that Bebris "had no reasonable expectation of privacy

in his online Facebook instant messages." (Gov. Resp. Br. at 1). The government also

contends that,              if Bebris did have a reasonable expectation of privacy, "law enforcement

did not exceed the scope of the electronic service provider's private search." (ld,) Finally,

the government claims that "even if the Court were to find that a Fourth Amendment

violation occurred, the Court should apply the good faith and/ or inevitable discovery


                                                           1


            Case 1:19-cr-00002-WCG Filed 09/13/19 Page 1 of 3 Document 35
motion and deny Defendant's motiens." (Id.) The government fails to cite applicable

case   law or statute to support its claim.

         The sole case the goverrunent relies on is U.S. u. Reddick,900 F.3d 636 (5th Cir.

2018), which the government merely argues is "more             in line" with the facts of Bebris's

case. (ld.) Bebris disagrees. As outlined in Bebris's brief supporting his motion to

dismiss, this Court should follow the law laid forth by then-Judge, now-Justice, Gorsuch's

opinion in U.S. a. Ackerman,83L F.3d 1292 (10th Cir,          201.6)   and hold that NCMEC is a

governmental agency, and that PhotoDNA and Facebook acted as an agent of the

government. See        aLso   United States a, Koenig,568 F.2d 843,847 (7th Cir. 1988) (whether a

party acts as a government agent is a case-by-case analysis made in light of the

surrounding circumstances); Skinner,489 U.S. at 615-16,109 S.Ct.           1"402   (the Court looked

to the government's "encouragement, endorsement, and participation" to determine

whether a private patry acted as a government agent); United States a, McAllister,lSF.2d

'J,412,1,417   (delineating the Seventh Circuit's two-part test to determine whether       a   private

party acts as a goverrunent agent).

         Further, Bebris reasserts the following arguments made in his original brief:

         (1) that this Court should find Bebris had a reasonable expectation of privacy in

               the alleged Facebook private message; and

         (2) that, in the alternative, this Court should find that law enforcement expanded

               the scope of the initial private search.




                                                   2


          Case 1:19-cr-00002-WCG Filed 09/13/19 Page 2 of 3 Document 35
          Finally, the defense believes the evidence adduced at the scheduled evidentiary

hearing     will show that neither the good faith exception nor the inevitable               discovery

doctrine apply to this          case.


          For the above-stated reasons as well as the reasons laid forth in Bebris's original

brief, and any future arguments of counsel, this Court should grant Bebris's motion to

suppress evidence and statements that were fruit of the illegal searches.

          Dated this L3th day ofSeptember,2019.

                                                          Respectfully submitted,

                                                          GIMBEL, REILLY, GUERIN & BROWN LLP

                                                          By:
                                                                / s/Brianna T. Mever
                                                                IASON D. LUCZAK
                                                                State Bar No. 1070883
                                                                Email: jluczak@grgblaw.com
                                                                BRIANNA J. MEYER
                                                                State Bar No. 1,098293
                                                                Email: bmeyer@grgblaw.com
                                                          Attorneys for Defendant

POST OFFICE ADDRESS:

Two Plaza East, Suite LL70
330 East Kilbourn Avenue
Milwaukee, Wiscon sin 53202
Telephone : 414 / 271,-1440
crim/bebris,alexander/reply br suppress mot 2019-09-1.2




                                                            J^


           Case 1:19-cr-00002-WCG Filed 09/13/19 Page 3 of 3 Document 35
